DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has claimed a single metallic material for the acting section and does not provide support in the specification or drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco et al. (US20170028538), hereinafter Lourenco, in further view of Allred, III et al. (US20120025437), hereinafter Allred, and in further view of Hu (US20140053692) and in further view of Hsien (US20040216567).
Regarding Claim 1, Lourenco et al. discloses a socket structure, comprising: a socket body (Fig. 8 element 230, Paragraph 0037 socket shaft = socket body), which comprises a driving section (Fig. 8  element 232, Paragraph 0038 rear end = driving section) and an acting section coaxially connected to the driving section (Fig. 8 element 238, Paragraph 0038 front end = acting section), the driving section having a free end face that is partly and axially recessed inward to form a driving hole (Fig. 8 element 234 bore = driving hole), the acting section having a free end face that is partly and axially recessed inward to form an acting hole (Fig. 8 element 236 hex shaped socket = acting hole), the acting section having an outer circumferential surface that is surrounded with at least one circumferential groove formed therein (Fig. 6 element 256, Paragraph 0038 annular groove = circumferential groove); at least one O-ring, which is fit and received in the circumferential groove of the socket body (Fig. 8 element 249); and a tube, which is fit over the outer circumferential surface of the acting section of the socket body and has an internal circumferential surface in contact engagement with the O-ring (Fig. 8 element 250, Claim 9), wherein the internal circumferential surface of the carbon-fiber tube that is in contact engagement with the O-ring is separated from the outer circumferential surface of the acting section by the O-ring, and a gap is formed between the internal circumferential surface of the carbon-fiber tube and the outer circumferential surface of the acting section (Fig. 7, 0039 D4 being larger than D3 means that there is a gap where no contact is made between the internal circumferential surface of the carbon fiber tube and the outer circumferential surface of the acting section); and wherein the carbon-fiber tube is made of a material having a given axial length (see annotated Fig. 7 below) and a fixed inside diameter and a fixed outside diameter throughout entirety of the given axial length of the carbon-fiber tube (see annotated Fig. 7 below; Lourenco does not disclose a groove on the inner diameter of the carbon-fiber tube to house the O-Ring, however, if there were a groove it would have been obvious to make the carbon fiber tube inner diameter smooth (e.g. no groove) and only have an internal groove on the acting section, as shown in Fig. 7, for ease of manufacturing), and the acting section is made of a single metallic material (004; non-paramagnetic material corresponds to metallic material since there are metals which are non-paramagnetic such as aluminum) having a predetermined axial length including a groove-forming portion in which the circumferential groove is formed and a remaining portion other than the groove-forming portion (see annotated Fig. 7 below), the single metallic material of the acting section having a fixed external diameter throughout the remaining portion of the predetermined axial length of the acting section (see annotated Fig. 7 below; the external diameter of the remaining portion is constant), wherein the given axial length of the carbon-fiber based material corresponds to the predetermined axial length of the signal metallic material of the acting section (see annotated Fig. 7 below; both axial lengths are identical) and the fixed inside diameter of the carbon-fiber based material is greater than the fixed external diameter of the signal metallic material, such that the carbon-fiber based material corresponds to and directly faces the single metallic material axially and circumferentially throughout the given axial length of the carbon-fiber tube and the predetermined axial length of the acting section (see annotated Fig. 7 below), and the carbon-fiber based material is spaced from the single metallic material throughout the given axial length of the carbon-fiber tube in a radial direction by the O-ring received in the circumferential groove formed in the groove-forming portion of the predetermined axial length of the single metallic material (Fig. 7, 0039 D4 being larger than D3 means that there is a gap where no contact is made between the internal circumferential surface of the carbon fiber tube (e.g. carbon fiber material) and the outer circumferential surface of the acting section (e.g. single metallic material)).
Lourenco fails to disclose that the carbon-fiber tube material is made of carbon fiber and also fails to disclose wherein the driving section of the socket body has an outside diameter that is greater than an outside diameter of the acting section, such that a stepped portion is formed at a connection site between an outer 5circumferential surface of the driving section and the outer circumferential surface of the acting section; wherein the carbon-fiber tube has an end in abutting engagement with and supported on the stepped portion, such that an outer circumferential surface of the carbon-fiber tube is in alignment with an outer circumferential surface of the driving section of the socket body; and the carbon-fiber tube has an opposite end that is 3 distant from the stepped portion, the opposite end of the carbon-fiber tube being is flush with the free end face of the acting section, and wherein the internal circumferential surface of the carbon-fiber tube that is in contact engagement with the O-ring is separated from the outer circumferential surface of the acting section by the O-ring, and a gap is formed between the internal circumferential surface of the carbon-fiber tube and the outer circumferential surface of the acting section.
Allred teaches a tube being made of carbon fiber material (Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tube (e.g. sliding sleeve) of Lourenco to be made out of carbon fiber, as taught by Allred, to reduce the overall weight of the tube while still maintaining a high durability and stiffness.
Hu teaches wherein the driving section of the socket body has an outside diameter that is greater than an outside diameter of the acting section, such that a stepped portion is formed at a connection site between an outer circumferential surface of the driving section and the outer circumferential surface of the acting section; wherein the carbon-fiber tube has an end in abutting engagement with and supported on the stepped portion (Fig. 3, see annotated Fig. 3; The connection between the driving section (combination of 11 and 13) and the acting section (12) forms a stepped portion which the carbon fiber tube (3) abuts against and is supported on), such that an outer circumferential surface of the carbon-fiber tube is in alignment with an outer circumferential surface of the driving section of the socket body (Fig. 3, Paragraph 0031 the thickness of the carbon-fiber tube (3) is equal to a width of the driving section (see annotated Fig. 3)). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to structure the socket in this manner and have the tube abut on the acting section as taught by Hu because Hu teaches that having the carbon fiber tube covering the acting section protects the surface of an aluminum alloy wheel from getting scratched. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an outer circumferential surface of the carbon-fiber tube in alignment with an outer circumferential surface of the driving section as taught by Hu to optimize the durability of the tube while allowing the tube to fit in smaller spaces.
A second embodiment of Lourenco teaches the carbon-fiber tube has an opposite end that is distant from the stepped portion, the opposite end of the carbon-fiber tube being is flush with the free end face of the acting section (Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the opposite end from the stepped portion of the carbon-fiber tube flush with the free end face of the acting section as taught by the second embodiment of Lourenco to protect the tip of the free end face of the acting section from damage.

    PNG
    media_image1.png
    759
    529
    media_image1.png
    Greyscale

Regarding claim 2, Lourenco, as modified, fails to disclose the driving hole of the socket body is a quadrilateral hole. Hsien teaches the driving hole of the socket body is a quadrilateral hole (Fig. 1 element 13, Paragraph 0024 square mounting surface = quadrilateral hole). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the drive hole quadrilateral because Hsien teaches that a square hole is used to connect a manually operated wrench.
Regarding claim 3, Lourenco, as modified, discloses the acting hole of the socket body is a hexagonal hole (Lourenco, Fig. 8 element 236, Paragraph 0038 calls out that the socket is hex shaped).
Regarding claim 5, Lourenco fails to disclose the driving section of the socket body has an outer circumferential surface that 10is formed with a positioning hole penetrating through a center in a radial direction. Hsien teaches the driving section of the socket body has an outer circumferential surface that 10is formed with a positioning hole penetrating through a center in a radial direction (Fig. 1 element 15, Paragraph 0024). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a positioning hole in the outer circumferential surface of the driving section as taught by Hsien because Hsien teaches that this hole can be used for locking a positioning pin of a wrench.
Regarding claim 6, Lourenco, as modified, discloses the O-ring is a one-piece integrally formed circular ring made of an elastic material (Lourenco, Paragraph 0038).
Regarding claim 9, Lourenco fails to disclose the carbon-fiber 5tube has a tubular wall having a thickness between 0.3mm and 0.8mm. Examiner considers this routine experimentation. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a wall thickness in this range to fine the best balance between weight and durability.

    PNG
    media_image2.png
    659
    434
    media_image2.png
    Greyscale

ANNOTATED FIG. 3
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding applicant’s assertion that the original disclosure supports a single material for the carbon-fiber tube and a single material for the socket body due to the hatching shown in Fig. 3, examiner finds that the hatching shown is not enough evidence to consider either the carbon-fiber tube or the socket body to be made of a single material, but instead teaches that the carbon-fiber tube and the socket body are individual elements which are separate from each other. The specification also fails to disclose that either the carbon-fiber tube or the socket body are made of a single material. Lines 9-11 on page 8 of the specification specifies that the hardness of the carbon-fiber tube is lower than metals, but does not mention how many materials are used to create the carbon-fiber tube.
Regarding applicant’s assertion that Allred fails to teach the carbon-fiber material of the tube corresponds to and directly faces a single metallic material in both axial and circumferential direction and spaced from the single metallic material in a radial direction (Page 8 Paragraph 1), examiner finds that applicant is correct that Allred does not disclose this feature, however, examiner is not relying on Allred to teach this limitation. Examiner is only relying on Allred to teach a carbon fiber material used in a sleeve (e.g. tube). See rejection of claim 1 above for rejection reasoning.
Regarding applicant’s assertion that one of ordinary skill in the art would not modify the sleeve of Lourenco by replacing it with the carbon-fiber sleeve taught by Allred because the carbon-fiber sleeve taught by Allred is not a separate part and the sleeve of Lourenco is a separate part (page 8 paragraphs 2-3), examiner finds that Allred does teach that the sleeve may be a separate part which is later joined to the main body by adhesive (0032). Regardless, examiner does not suggest replacing the sleeve of Lourenco with the sleeve of Allred. Examiner is only relying on Allred to teach a carbon fiber material used in a sleeve (e.g. tube). See rejection of claim 1 above for rejection reasoning.
Regarding applicant’s assertion that Lourenco does not disclose a tube having a fixed inside diameter and a fixed outside diameter and also does not disclose the given axial length of the carbon-fiber based material corresponds to the predetermined axial length of the single metallic material of the acting section (page 9 paragraph 1), examiner agrees that the previous rejection did not disclose this, however, Lourenco as now interpreted does meet these limitations (see annotated Fig. 7 and rejection of claim 1 above).
Regarding applicant’s assertion that one of ordinary skill in the art would not modify the tube of Lourenco with the carbon-fiber material taught by Allred because the tube of Lourenco is slidable and the carbon-fiber tube of Allred is not slidable, examiner is only relying on using a carbon-fiber material in a tube as taught by Allred and not the actual tube itself or how the tube relates to the main body. Examiner finds that Allred teaches the concept of using carbon-fiber material in a tube is advantageous because it allows the tube to be light-weight, yet highly stiff.
Regarding applicant’s assertion that Hu teaches a jacket faces two different materials, the jacket is of a different length from either the combination of the body and the sleeve, and that the jacket does not have fixed inside an outside diameters (page 9 paragraphs 3-4), examiner finds that applicant has not argued patentability in these arguments. Examiner also finds that Lourenco, as now interpreted, meets each of these limitations (see annotated Fig. 7 and rejection of claim 1 above).
Regarding applicant’s assertion that Allred and Hu are opposite to each other in respect to movability of the jacket or carbon fiber sleeve (page 10 paragraph 1), examiner finds that applicant has not argued that Allred cannot modify Hu, or vice versa, and therefore has not argued patentability in these arguments. Also, examiner is only relying on using a carbon-fiber material in a tube as taught by Allred and not the actual tube itself or how the tube relates to the main body. Examiner finds that Allred teaches the concept of using carbon-fiber material in a tube is advantageous because it allows the tube to be light-weight, yet highly stiff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723